[Cite as State ex rel. Beck v. Indus. Comm., 122 Ohio St.3d 33, 2009-Ohio-2365.]




          THE STATE EX REL. BECK ET AL., APPELLANTS, v. INDUSTRIAL
                     COMMISSION OF OHIO ET AL., APPELLEES.
                     [Cite as State ex rel. Beck v. Indus. Comm.,
                         122 Ohio St.3d 33, 2009-Ohio-2365.]
Appeal dismissed for want of jurisdiction.
     (No. 2008-0707 — Submitted April 21, 2009 — Decided May 27, 2009.)
     APPEAL from the Court of Appeals for Franklin County, No. 04AP-1094.
                                  __________________
        {¶ 1} Appellants appeal from a judgment of the court of appeals denying
a request for a status conference for a purported class.
        {¶ 2} Appellants filed an original action in the Tenth District Court of
Appeals seeking a writ of mandamus and certification of the case as a class
action. On December 19, 2006, the court of appeals granted the writ but denied
appellants’ request to certify the class. State ex rel. Beck v. Indus. Comm.,
Franklin App. No. 04AP-1094, 2006-Ohio-6730.                  Appellants did not file an
appeal from the ruling denying certification of the class.
        {¶ 3} In February 2008, appellants filed in the court of appeals a motion
for a status conference to review appellees’ actions with regard to all of the
individuals who would have been in the class had the class been certified. Noting
that it had not upheld the request for class certification, the court of appeals
denied the motion for status conference on February 29, 2008. This appeal
followed.
        {¶ 4} Appellants seek essentially through their appeal to now have the
class certified. But the time for consideration of that matter expired in early 2007,
when appellants failed to timely appeal from the court of appeals’ denial of class
                              SUPREME COURT OF OHIO




certification, and this appeal is simply an attempt to circumvent the finality of that
previous ruling.
        {¶ 5} Accordingly, as this court has no jurisdiction to now consider class
certification, this cause is dismissed.
        MOYER,     C.J.,   and    PFEIFER,       LUNDBERG   STRATTON,    O’CONNOR,
O’DONNELL, LANZINGER, and CUPP, JJ., concur.
                                 __________________
        Equal Justice Foundation and Judith B. Goldstein, for appellants.
        Richard Cordray, Attorney General, and Elise Porter and Andrew J. Alatis,
Assistant Attorneys General, for appellees Industrial Commission of Ohio and
Bureau of Workers’ Compensation.
                                 __________________




                                             2